Judgment unanimously affirmed. Memorandum: Having interposed a defense of insanity, defendant argues on appeal that the People have failed to prove criminal responsibility beyond a reasonable doubt. We disagree. While there was conflicting opinion testimony, the weight to be accorded to expert testimony is a matter for the jury (Corpino v Baker, 66 AD2d 201, 204). A review of the record clearly supports the conclusion that the evidence was legally sufficient to support the verdict.
We have reviewed the other points raised by defendant on the appeals and find them to be without merit. (Appeal from judgment of Erie County Court, Forma, J.—burglary, first degree, and other offenses.) Present—Callahan, J. P., Doerr, Denman, Pine and Davis, JJ.